     Case 4:20-cv-00253-P Document 24 Filed 08/28/20                    Page 1 of 19 PageID 298



                        UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                            FORT WORTH DIVISION

Brian Keith Umphress,                            §
                                                 §
        Plaintiff,                               §
                                                 §
v.                                               §       Case No. 4:20-cv-00253-P
                                                 §
David C. Hall, et al.,                           §
                                                 §
        Defendants.                              §

                   DEFENDANTS’ BRIEF IN SUPPORT OF
                 RULE 12(h)(3) and 12(c) MOTION TO ABSTAIN


                                                 John J. McKetta III
                                                 Graves Dougherty Hearon & Moody, P.C.
                                                 Austin, TX

                                                 Roland K. Johnson
                                                 Harris Finley & Bogle, P.C.
                                                 Fort Worth, TX

                                                 David Schleicher
                                                 Schleicher Law Firm, PLLC
                                                 Waco, TX

                                                 ATTORNEYS FOR DEFENDANTS



                                          August 28, 2020




                 Defendants’ Brief in Support of Rule 12(h)(3) and 12(c) Motion to Abstain
   Case 4:20-cv-00253-P Document 24 Filed 08/28/20                                   Page 2 of 19 PageID 299



                                           TABLE OF CONTENTS

TABLE OF AUTHORITIES ................................................................................. ii

Summary ................................................................................................................... 1

The Nature of Judge Umphress’ Claims................................................................ 2

The Court Should Abstain, Based Upon the Pullman Doctrine .......................... 4

Prayer ...................................................................................................................... 13

CERTIFICATE OF SERVICE ............................................................................ 14




                      Defendants’ Brief in Support of Rule 12(h)(3) and 12(c) Motion to Abstain
                                                          i
   Case 4:20-cv-00253-P Document 24 Filed 08/28/20                             Page 3 of 19 PageID 300



                                     TABLE OF AUTHORITIES
CASES

Hensley v. State Commission on Judicial Conduct et al.,
No. D-1-GN-20-003926 in the 459th District Court of Travis County, Texas ........12

In re Day,
413 P.3d 907 (Ore.), cert denied, 139 S.Ct. 324 (2018) ........................................... 8

In re Terry,
2015 WL 5262186 (Tex.App. - Beaumont 2015, pet. denied) ...........................8 n. 4

Johnson v. United States,
576 U.S. 591 (2015) ............................................................................................5 n. 2

Moore v. Hosemann,
591 F.3d 741 (5th Cir. 2009), cert. denied, 560 U.S. 904 (2010)............................... 4

Nationwide Mut. Ins. Co. v. Unauthorized Practice of Law Committee,
283 F.3d 650 (5th Cir. 2002)....................................................................................... 5

Railroad Comm’n v. Pullman Co.,
312 U.S. 496 (1941) ................................................................... 1, 4, 5, 6, 11, passim

Sessions v. Dimaya,
138 S.Ct. 1204 (2018) .........................................................................................5 n. 2

Texas Democratic Party v. Abbott,
961 F.3d 389 (5th Cir.), motion to vacate denied, 140 S.Ct. 2015 (2020) ..........5 n. 1

Thompson v. Housing Authority of New Orleans,
689 Fed.Appx. 324 (5th Cir. 2017) ............................................................................. 4

United Home Rentals, Inc. v. Texas Real Estate Comm’n,
716 F.2d 324 (5th Cir. 1983) , cert. denied, 466 U.S. 928 (1984).............................. 5

United States v. Davis,
139 S.Ct. 2319 (2019) .........................................................................................5 n. 2



                     Defendants’ Brief in Support of Rule 12(h)(3) and 12(c) Motion to Abstain
                                                         ii
  Case 4:20-cv-00253-P Document 24 Filed 08/28/20                       Page 4 of 19 PageID 301



OTHER

American Bar Association Formal Opinion 485 (2019)............................................ 8

C.A. Wright & A. Miller, FED. PRAC. & PROC . § 4242 ............................................ 5

Texas Code of Judicial Conduct, Canon 4A(1) ........................... 2, 3, 7, 8, 9, passim

Texas Office of the Attorney General Opinion KP-0025 ........................................ 10




                 Defendants’ Brief in Support of Rule 12(h)(3) and 12(c) Motion to Abstain
                                                     iii
     Case 4:20-cv-00253-P Document 24 Filed 08/28/20                    Page 5 of 19 PageID 302



                        UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                            FORT WORTH DIVISION

Brian Keith Umphress,                            §
                                                 §
        Plaintiff,                               §
                                                 §
v.                                               §       Case No. 4:20-cv-00253-P
                                                 §
David C. Hall, et al.,                           §
                                                 §
        Defendants.                              §

                   DEFENDANTS’ BRIEF IN SUPPORT OF
                 RULE 12(h)(3) and 12(c) MOTION TO ABSTAIN

        Defendants David C. Hall, Ronald E. Bunch, David M. Patronella, Darrick

L. McGill, Sujeeth B. Draksharam, Ruben G. Reyes, Valerie Ertz, Frederick C.

Tate, Steve Fischer, Janis Holt, M. Patrick Maguire and David Schenck, each of

whom has been sued in his or her official capacity as a member of the State

Commission on Judicial Conduct, file this brief in support of their motion to

abstain, and would respectfully show:

                                              Summary

        Defendants ask that the Court abstain from considering this case pursuant to

the Pullman abstention doctrine.




                 Defendants’ Brief in Support of Rule 12(h)(3) and 12(c) Motion to Abstain
                                                     1
  Case 4:20-cv-00253-P Document 24 Filed 08/28/20                     Page 6 of 19 PageID 303



                      The Nature of Judge Umphress’ Claims

      Judge Umphress says that he learned about the judicial discipline of a Waco

justice of the peace (Judge Hensley) for her violation of Judicial Canon 4A(1).

Judge Umphress seeks this Court’s pre-determination that he should not be

disciplined under Canon 4A(1) for conduct which Judge Umphress believes to be

similar.

      Judge Umphress does not allege that any disciplinary action has been

threatened against him. None has.

      Judge Umphress does not allege that Canon 4A(1) is unconstitutional on its

face. He cannot do so. No one can reasonably allege that it is unconstitutional for

a State to require that a judge conduct extra-judicial activities so that those

activities do not cast reasonable doubt on the judge’s capacity to act impartially.

The public’s confidence in a judge’s capacity to act impartially is essential to the

integrity of our judiciary.

      Instead, Judge Umphress erroneously complains about Canon 4A(1) “as

applied.” This is based on Judge Umphress’ mistaken belief that the discipline of

Judge Hensley equated these two acts: that a refusal to perform same-sex weddings

(while willing to perform opposite-sex weddings) is, without more, a violation of

Canon 4A(1). That is not what occurred in the discipline of Judge Hensley. Judge

Hensley was disciplined based on an evidentiary record, including her own


               Defendants’ Brief in Support of Rule 12(h)(3) and 12(c) Motion to Abstain
                                                   2
  Case 4:20-cv-00253-P Document 24 Filed 08/28/20                     Page 7 of 19 PageID 304



testimony.   The State Commission on Judicial Conduct concluded, from the

particular evidentiary record before it, that the totality of the circumstances – not a

single act or a single choice – demonstrated that Judge Hensley’s conduct had cast

reasonable doubt on her capacity to act impartially as a judge. Texas statutes gave

Judge Hensley the right to an efficient and prompt judicial review of that

disciplinary decision by a special tribunal consisting of three State courts of appeal

justices, if she believed that the totality of her conduct did not support a finding

that she violated Canon 4A(1) or if she believed the sanction violated her

constitutional rights. She chose not to appeal from that fact-intensive finding.

      The Commission has never decided, nor yet been called upon to decide,

whether a refusal to perform same-sex weddings (while agreeing to perform

opposite-sex weddings) is, without more, a violation of Canon 4A(1). Nor has any

State court in Texas answered that question. A state-court lawsuit (brought by

Judge Umphress’ attorney, but on behalf of a different judge – Judge Hensley)

seeks an answer to that question. When that question is answered by a State court

construing Canon 4A(1), perhaps the answer will be “yes”; perhaps the answer will

be “no.” Federal abstention principles are clear: a Federal court should not

presume that a State court will make an unconstitutional construction of a State law

which is susceptible to constitutional application.




               Defendants’ Brief in Support of Rule 12(h)(3) and 12(c) Motion to Abstain
                                                   3
  Case 4:20-cv-00253-P Document 24 Filed 08/28/20                     Page 8 of 19 PageID 305



         The Court Should Abstain, Based Upon the Pullman Doctrine

       This Court should abstain from adjudicating Judge Umphress’ claims. This

is so even if Judge Umphress had standing and even if his claims were ripe and not

seeking an advisory opinion. (By separate motion, Defendants show why Judge

Umphress' claims should be dismissed due to these and other jurisdictional

failures.)

       For at least eight decades, the Federal courts have been directed to abstain

from adjudicating cases involving unsettled questions of State law that must be

decided before a substantial federal constitutional question can be decided.

Railroad Comm’n v. Pullman Co., 312 U.S. 496 (1941). This is because “[s]uch

constitutional adjudication plainly can be avoided if a definitive ruling on the state

issue would terminate the controversy,” 312 U.S. at 498; and because the Federal

courts should avoid “needless friction with state policies.” Moore v. Hosemann,

591 F.3d 741, 745 (5th Cir. 2009), cert. denied, 560 U.S. 904 (2010).

       Thus, when a plaintiff challenges the constitutionality of state action,

Pullman abstention is generally appropriate when (i) “an issue of uncertain state

law" (ii) “is fairly subject to an interpretation [by a state court],” (iii) “which will

render unnecessary or substantially modify the federal constitutional question.”

Thompson v. Housing Authority of New Orleans, 689 Fed.Appx. 324, 327 (5th Cir.

2017) (quoting from Moore v. Hosemann, supra). Where these circumstances


               Defendants’ Brief in Support of Rule 12(h)(3) and 12(c) Motion to Abstain
                                                   4
    Case 4:20-cv-00253-P Document 24 Filed 08/28/20                     Page 9 of 19 PageID 306



exist (as they do in this lawsuit), “a federal court may, and ordinarily should,[1]

refrain from deciding [the] case.” United Home Rentals, Inc. v. Texas Real Estate

Comm’n, 716 F.2d 324, 331 & n.14 (5th Cir. 1983), cert. denied, 466 U.S. 928

(1984), quoting C.A. Wright & A. Miller, Federal Practice & Procedure, § 4242.

       The Pullman doctrine is fully applicable in cases (such as this lawsuit)

where a plaintiff complains that a state law is unconstitutionally vague and that it

violates the plaintiff’s First Amendment rights.2 In Nationwide Mut. Ins. Co. v.

Unauthorized Practice of Law Committee, 283 F.3d 650 (5th Cir. 2002), the

plaintiff asked for a declaration that its use of in-house staff attorneys to defend its


1
       The Fifth Circuit sharply criticized a court for failing to abstain in the recent case Texas
       Democratic Party v. Abbott, 961 F.3d 389, 397 n.13 (5th Cir. 2020) (Smith, J.) ("[T]he
       district court's decision to forge ahead despite an intimately intertwined - and, at that
       time, unresolved - state-law issue was not well considered…. The district court's reasons
       for not abstaining are suspect…. The district court's ruling turned our jurisprudence on
       its head.").

2      These, of course, are Judge Umphress’ complaints based on his perception of the
       Commission’s interpretation of Judicial Canon 4A(1). To preview the merits a moment,
       one problem with Judge Umphress’ “vagueness” claim – his Claim 3, at ¶¶ 46-55 of his
       First Amended Complaint – is that he confuses a facial attack and an as-applied attack,
       and he confuses a State’s use of over-inclusive categorical interpretations of law with
       case-specific applications of law. Justice Gorsuch spoke to this in a recent opinion:
       “First, a case-specific approach would avoid the vagueness problems that doomed the
       statutes in Johnson and Dimaya. In those cases, we recognized that there would be no
       vagueness problem with asking a jury to decide whether a defendant’s ‘real-world
       conduct’ created a substantial risk of physical violence.” United States v. Davis, 139
       S.Ct. 2319, 2327 (2019). Thus, the Commission’s application of Canon 4A(1) on a case-
       by-case, fact-specific manner prevents the very vagueness problem that Judge Umphress
       complains about. A different question might be presented if Texas courts categorically
       construed every instance of a refusal to conduct a same-sex ceremony – regardless of the
       nuances or particular circumstances – as equivalent to conduct casting reasonable doubt
       on a judge’s capacity to act impartially. Judge Umphress has not alleged, and cannot
       show, any such categorical construction.

                 Defendants’ Brief in Support of Rule 12(h)(3) and 12(c) Motion to Abstain
                                                     5
 Case 4:20-cv-00253-P Document 24 Filed 08/28/20                      Page 10 of 19 PageID 307



insureds was not an unauthorized practice of law. The plaintiff pointed to a

different proceeding in which the Unauthorized Practice of Law Committee

(UPLC) had sued a different company to enjoin it from using staff attorneys to

defend its insureds. The plaintiff alleged that the Texas unauthorized-practice-of-

law statute, as interpreted by the UPLC, was unconstitutionally vague and violated

the First Amendment. The Northern District of Texas dismissed the lawsuit, based

upon the Pullman abstention doctrine. The district court reasoned that the state-

law question should be resolved by a state court, which might then make it

unnecessary to determine whether the Texas statute violated the federal

constitution. The Fifth Circuit affirmed.

      In Nationwide, the Fifth Circuit said that applicability of the Pullman

doctrine turned on two questions: (i) was there “a federal constitutional challenge

to state action,” and (ii) was there “an unclear issue of state law that, if resolved,

would make it unnecessary for us to rule on the federal constitutional question.”

283 F.3d at 653. The Fifth Circuit determined that the first question was easily

answered “yes.”      The second question was also answered “yes,” because the

uncertain issue of state law was “fairly susceptible” to a state-law interpretation




               Defendants’ Brief in Support of Rule 12(h)(3) and 12(c) Motion to Abstain
                                                   6
    Case 4:20-cv-00253-P Document 24 Filed 08/28/20                     Page 11 of 19 PageID 308



which, if adopted by the Texas courts, would render it unnecessary for the federal

court to decide the federal constitutional challenge. Id.3

        The text of Canon 4A(1) is this: “A judge shall conduct all of the judge's

extra-judicial activities so that they do not … (1) cast reasonable doubt on the

judge's capacity to act impartially as a judge.” A determination under Canon

4A(1) is typically fact-specific, looking at the totality of circumstances in an

evidentiary record.

        Consider two entirely different hypothetical scenarios. In Scenario One, a

State judge, due to deeply held religious principles, chooses not to conduct any

same-sex marriages. He also chooses to conduct no opposite-sex marriages except

for family members and personal friends; and when he does so, he does not wear

judicial robes and the ceremonies are conducted at locations other than the

courthouse. He does not advertise or publicly broadcast that he refuses to conduct

same-sex marriages. In Scenario Two, a State judge, due to deeply held religious

principles, chooses not to conduct any same-sex marriages. She advertises her

availability to conduct opposite-sex marriages. When she performs opposite-sex

ceremonies, she charges a flat fee, she wears judicial robes, and she conducts the

ceremonies in her courtroom. Her public advertising says that the reason she


3       The district court had erred, however, in dismissing the case with prejudice. Instead, the
        Fifth Circuit remanded with directions to dismiss without prejudice. 283 F.3d at 655-56
        & nn.28-31.

                 Defendants’ Brief in Support of Rule 12(h)(3) and 12(c) Motion to Abstain
                                                     7
    Case 4:20-cv-00253-P Document 24 Filed 08/28/20                     Page 12 of 19 PageID 309



refuses to conduct same-sex weddings is that God condemns homosexuality and

gay marriage, that homosexuality is a social evil and is associated with pedophilia,

that research proves that not even castration can cure homosexuality, and that any

effective castration would have to be at neck level.4 One could imagine that a

Texas court might decide that Scenario One does not involve any violation of

Canon 4A(1). But we do not yet know, because that factual scenario has never

been adjudicated by the Commission or by any Texas court. Guidance from the

American Bar Association, based on its Model Code of Judicial Conduct (but not

based upon Canon 4A(1) of the Texas Code) concludes that it is a violation to

refuse to perform same-sex weddings if the judge agrees to marry any opposite-sex

couples. ABA Formal Op. 485 (2019). On the other hand, the Oregon supreme

court says that a violation of its judicial canons would require that “the act in

question must be undertaken such that it is obvious to others … [or] must be

capable of perception.” In re Day, 413 P.3d 907, 951 (Ore.), cert denied, 139 S.Ct.




4       Neither scenario describes any case adjudicated in Texas with respect to Canon 4A(1);
        but Scenario Two includes factual aspects described in In re Terry, 2015 WL 5262186
        (Tex.App. - Beaumont 2015, pet. denied) (the trial judge at issue in this recusal case had
        previously been given a public reprimand and order of additional education for his
        violation of Canon 4A(1), where he had publicly asserted that, based on his trying over
        200 civil commitments, the individuals in those proceedings were “psychopaths”; that if
        jury trials were not required, he could “get through” 35,000 sex offenders “pretty
        quickly”; that research shows that castration does not stop predators; and that “the
        castration would have to kind of occur at neck level.”).


                 Defendants’ Brief in Support of Rule 12(h)(3) and 12(c) Motion to Abstain
                                                     8
    Case 4:20-cv-00253-P Document 24 Filed 08/28/20                     Page 13 of 19 PageID 310



324 (2018).5      But no Texas court has answered Judge Umphress’ question –

whether he would violate Canon 4A(1) solely based upon a choice to continue to

perform opposite-sex marriages but to refuse same-sex ceremonies.

        One could imagine that the Commission or a Texas court would decide that

Scenario Two does involve a violation of Canon 4A(1). But there is no suggestion

that Judge Umphress would engage in such unattractive conduct.

        The November 2019 Public Reprimand concerning Judge Hensley was at

neither of the extremes represented by Scenario One and Scenario Two. One can

assume that the circumstances of Judge Umphress’ ongoing practice also are at

neither of those two extremes.

        As stated earlier, State court decisions finding a violation of Canon 4A(1),

accordingly, tend to be very fact-specific. Neither the Commission nor any Texas

court has construed Judicial Canon 4A(1) to be violated by the concerns expressed

by Judge Umphress: (i) would his membership in a particular church, standing

alone, cast reasonable doubt on the capacity to act impartially?; (ii) would the

ongoing practice of conducting same-sex marriage ceremonies but not same-sex

ceremonies, standing alone, cast reasonable doubt on the capacity to act



5       That court therefore avoided addressing Judge Day’s constitutional challenges, because
        his discipline was affirmed on bases other than the same-sex marriage issue. 413 P.3d at
        954.

                 Defendants’ Brief in Support of Rule 12(h)(3) and 12(c) Motion to Abstain
                                                     9
 Case 4:20-cv-00253-P Document 24 Filed 08/28/20                      Page 14 of 19 PageID 311



impartially?; (iii) would his intended 2022 campaign advocacy (which is

unspecified in his complaint), standing alone, cast reasonable doubt on his capacity

to act impartially? (See First Amended Complaint ¶ 30.)

      When the Texas Attorney General was asked to opine about governmental

duties in somewhat similar circumstances – whether county clerks were required to

issue marriage licenses to same-sex couples if the issuance would violate the

clerk’s religious principles – the Attorney General could not give a “yes” or “no”

answer. Instead, his opinion stated on four occasions that the strength of the

clerk’s rights “depends on the particular facts of each case”; and the opinion says

that “such a factually specific inquiry is beyond the scope of what this opinion can

answer.” (Texas OAG Opinion KP-0025.) The Attorney General could not offer

an absolute rule, but said that fact-specific determinations were required. Judge

Umphress mistakenly asks this Court to presume that some absolute rule has been

adopted, equating a refusal to conduct same-sex marriages as a violation of Canon

4A(1).   To the contrary, no absolute rule has been adopted – neither by the

Commission nor by any Texas court – up to this date. If neither the Commission

nor any Texas court has ruled in the fashion that Judge Umphress alleges, then (i)

his “as applied” challenge would ultimately fail on the merits, if this Court were to

have jurisdiction to reach the merits, since Canon 4A(1) has not been applied as he

has alleged; (ii) Judge Umphress’ First Amendment rights have not been “chilled”

               Defendants’ Brief in Support of Rule 12(h)(3) and 12(c) Motion to Abstain
                                                  10
 Case 4:20-cv-00253-P Document 24 Filed 08/28/20                      Page 15 of 19 PageID 312



by anything the Defendant Commissioners have done; (iii) Judge Umphress

instead asks for advice from this Court, where no Article III controversy exists, as

to how he should conduct himself in the future; and (iv) this Court should not

presume that the Commission or a State court will, in the future, adopt an

interpretation of Canon 4A(1) that is constitutionally improper.

      This is why the Pullman abstention doctrine has such importance. If Canon

4A(1) is “fairly susceptible” to an interpretation that the ongoing and desired

conduct described by Judge Umphress in his complaint is not a violation, then the

Pullman doctrine directs that this federal case should be dismissed without

prejudice.

      The public warning issued in Judge Hensley’s disciplinary proceeding does

not answer the question asked by Judge Umphress – namely, whether a decision to

perform opposite-sex weddings, but not same-sex weddings, standing alone, is a

violation of Canon 4A(1). It addressed the question of whether the totality of the

conduct of Judge Hensley shown in that evidentiary record indicated a violation of

Canon 4A(1). She elected not to appeal her judicial discipline for violation of

Canon 4A(1). She did, however, subsequently file a class action lawsuit against

the Commission and these Defendant Commissioners – currently pending in Travis

County – asking for declaratory relief to the effect that justices of the peace do not

violate Canon 4A(1) by (i) a decision to perform opposite-sex weddings, but not

               Defendants’ Brief in Support of Rule 12(h)(3) and 12(c) Motion to Abstain
                                                  11
    Case 4:20-cv-00253-P Document 24 Filed 08/28/20                     Page 16 of 19 PageID 313



same-sex weddings, (ii) public disapproval of homosexual activity, or

(iii) affiliating with a church that opposes same-sex marriages. Hensley v. State

Commission on Judicial Conduct et al., No. D-1-GN-20-003926 in the 459th

District Court of Travis County, Texas, Petition ¶¶ 80-81.6

        If a future decision is reached that a decision to perform opposite-sex

weddings, but not same-sex weddings, standing alone, is a violation of Canon

4A(1) – whether the future decision is by the Commission or by a State court;

whether in Judge Hensley’s state-court lawsuit or in some other proceeding – then

Pullman abstention might no longer be applicable.                               Other subject-matter

jurisdictional problems might still bar Judge Umphress’ claims, but the purposes

behind the Pullman abstention doctrine would no longer exist. But unless and until

such future decision were to occur, if at all, the Supreme Court and the Fifth

Circuit have given clear instruction that this Court should not presume that a

constitutional frailty exists in how the State of Texas would construe and apply its

laws.

        For these reasons, the Court should abstain and this case should be dismissed

without prejudice.




6       Both in the disciplinary proceeding and in the subsequent class action suit, Judge
        Hensley’s lead attorney is the same person as Judge Umphress’ lead attorney.

                 Defendants’ Brief in Support of Rule 12(h)(3) and 12(c) Motion to Abstain
                                                    12
 Case 4:20-cv-00253-P Document 24 Filed 08/28/20                      Page 17 of 19 PageID 314



                                              Prayer

      Defendants respectfully pray that the Court abstain pursuant to the Pullman

abstention doctrine and dismiss this action without prejudice. Defendants further

pray for all other relief, at law or in equity, to which they may be justly entitled.

                                               Respectfully submitted,

                                               /s/ John J. McKetta III
                                               John J. McKetta III
                                               Texas Bar No. 13711500
                                               Graves Dougherty Hearon & Moody, P.C.
                                               401 Congress Ave., Suite 2700
                                               Austin, TX 78701
                                               (512) 480-5616 (telephone)
                                               (512) 480-5816 (fax)
                                               mmcketta@gdhm.com

                                               /s/ Roland K. Johnson
                                               Roland K. Johnson
                                               Texas Bar No. 00000084
                                               Harris Finley & Bogle, P.C.
                                               777 Main St., Suite 1800
                                               Fort Worth, TX 76102
                                               (817) 870-8765 (telephone)
                                               (817) 333-1199 (fax)
                                               rolandjohnson@hfblaw.com

                                               /s/ David Schleicher
                                               David Schleicher
                                               Texas Bar No. 17753780
                                               Schleicher Law Firm, PLLC
                                               1227 N. Valley Mills Dr., Suite 208
                                               Waco, TX 76712
                                               (254) 776-3939 (telephone)
                                               (254) 776-4001 (fax)
                                               david@gov.law


               Defendants’ Brief in Support of Rule 12(h)(3) and 12(c) Motion to Abstain
                                                  13
 Case 4:20-cv-00253-P Document 24 Filed 08/28/20                      Page 18 of 19 PageID 315



                            CERTIFICATE OF SERVICE

      I certify that a copy of the foregoing was served upon the following on this

28th day of August, 2020, both (i) by filing it with the Court’s electronic filing

system and (ii) by email:

                             Jonathan F. Mitchell
                             Mitchell Law PLLC
                             111 Congress Ave., Suite 400
                             Austin, TX 78701
                             jonathan@mitchell.law

                             H. Dustin Fillmore III
                             Charles W. Fillmore
                             The Fillmore Law Firm, L.L.P.
                             1200 Summit Ave., Suite 860
                             Fort Worth, TX 76102
                             dusty@fillmorefirm.com
                             chad@fillmorefirm.com

                             David Spiller
                             Mason Spiller
                             Reid Spiller
                             Spiller & Spiller
                             P.O. Drawer 447
                             Jacksboro, TX 76458
                             david@spillerlaw.net
                             mason@spillerlaw.net
                             reid@spillerlaw.net




               Defendants’ Brief in Support of Rule 12(h)(3) and 12(c) Motion to Abstain
                                                  14
Case 4:20-cv-00253-P Document 24 Filed 08/28/20                    Page 19 of 19 PageID 316



                          Jeremiah Dys
                          First Liberty Institute
                          2001 West Plano Pkwy, Suite 1600
                          Plano, TX 750765
                          jdys@firstliberty.org


                                                    /s/ John J. McKetta III
                                                    John J. McKetta III




            Defendants’ Brief in Support of Rule 12(h)(3) and 12(c) Motion to Abstain
                                               15
